DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 15-20 defines a “computer-readable storage media”, the scope of which would normally include transitory signals, this disqualifying the claims under 35 USC 101.   However, applicant has disavowed that portion of the scope that includes transitory signals as follows:  PG Publication US 2021/0383100 A1, paragraph 0091:

    PNG
    media_image1.png
    604
    1024
    media_image1.png
    Greyscale

.  Therefore, the claims are patent-eligible as currently recited. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 8, 15, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
Pawar et al., “Smart Home Security using IoT and Face Recognition”, IEEE publication, 2018, pages 1-6,  in view of 
	Bart et al. (US 2018/0350213 A1 – cited by applicant) and
	Freeman et al. (US 10,013,153 B1).

Regarding claims 1, 8, and 15, and using claim 1 as an example, Pawar discloses, except for elements highlighted in italicized bold below, a computer-implemented method (

    PNG
    media_image2.png
    638
    809
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    454
    792
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    496
    672
    media_image4.png
    Greyscale

), comprising: 

receiving, by a resident device from a user device, an image cropping generated from an image of a plurality of images stored on a local repository of the user device, the image cropping comprising a portion of a face of a first person, the plurality of images captured by a first camera of the user device (
	
As seen, the claimed “resident device” is the Raspberry pi computer in figure 1, which contains a database:

    PNG
    media_image5.png
    605
    1081
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    170
    811
    media_image6.png
    Greyscale


	The claimed “user device” is the Android phone in figure 1, as seen above and here:

    PNG
    media_image7.png
    482
    834
    media_image7.png
    Greyscale

	Reference images of users of the door lock system can be loaded into the databases from the Android:

    PNG
    media_image8.png
    121
    838
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    166
    798
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    182
    816
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    318
    802
    media_image11.png
    Greyscale

	Images are cropped and stored as feature vectors:

    PNG
    media_image12.png
    472
    798
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    707
    814
    media_image13.png
    Greyscale

); 

receiving, by the resident device and from another device comprising a second camera, a second image comprising a portion of a face of a second person, the second camera having a viewable area comprising a particular location associated with the resident device (an image of the face of a person at the door of a house is captured and transmitted to the resident device for face recognition:


    PNG
    media_image14.png
    329
    1082
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    477
    797
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    626
    812
    media_image16.png
    Greyscale

); 

determining, by the resident device, a score that corresponds to a level of similarity between a first set of characteristics associated with the face of the first person and a second set of characteristics associated with the face of the second person (

    PNG
    media_image17.png
    196
    791
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    282
    516
    media_image18.png
    Greyscale

); 

determining, by the resident device, whether the first person is the second person based at least in part on the score; and 

providing, by the resident device and to the user device, a notification based at least in part on the determination (

    PNG
    media_image19.png
    482
    596
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    125
    731
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    136
    713
    media_image21.png
    Greyscale

).


A: 	receiving, by a resident device from a user device, an image cropping generated from an image of a plurality of images stored on a local repository of the user device, the image cropping comprising a portion of a face of a first person, the plurality of images captured by a first camera of the user device;

B:	determining, by the resident device, a score that corresponds to a level of similarity between a first set of characteristics associated with the face of the first person and a second set of characteristics associated with the face of the second person; and
determining, by the resident device, whether the first person is the second person based at least in part on the score.

	Regarding difference “B”,  Bart also discloses a face recognition door lock (


    PNG
    media_image22.png
    861
    974
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    834
    616
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    644
    715
    media_image24.png
    Greyscale

) wherein Bart teaches 
determining, by the resident device, a score that corresponds to a level of similarity between a first set of characteristics associated with the face of the first person and a second set of characteristics associated with the face of the second person; and
determining, by the resident device, whether the first person is the second person based at least in part on the score (

    PNG
    media_image25.png
    759
    683
    media_image25.png
    Greyscale

).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to include the score/threshold process 

    PNG
    media_image26.png
    253
    686
    media_image26.png
    Greyscale

).

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Pawar, while the teaching of Bart continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

	Regarding difference “A” above, Bart further teaches using a user’s mobile device to load images of known people and unwelcomed people to the face recognition database:


    PNG
    media_image27.png
    554
    699
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    349
    474
    media_image28.png
    Greyscale

.   Specifically, Bart teaches loading known images of users including himself, his “wife”, “mother”, “nanny”, “dog walker”, etc. at paragraph 0067, from the “user’s device”.   As noted, the “user’s device” is a mobile device (see figure 2, numeral 240, and :

    PNG
    media_image29.png
    376
    702
    media_image29.png
    Greyscale



    PNG
    media_image30.png
    458
    649
    media_image30.png
    Greyscale

), they are stored locally on the device, this meeting the limitation of “stored on a local repository of the user device” as is required by the claim.   Furthermore, it is well known to capture images of friends and family, such as the user himself, his “wife”, “mother”, “nanny”, “dog walker”, etc. at paragraph 0067, using the built-in camera of the mobile device, since the vast majority of mobile devices have cameras and galleries where pictures taken using the camera are stored for later viewing, downloading, and sharing.   Freeman teaches this concept.  That is, Freeman teaches that images of friends and family are stored locally on a mobile device gallery which have been captured by the device’s camera (


    PNG
    media_image31.png
    243
    870
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    127
    863
    media_image32.png
    Greyscale

). 


It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to load the reference images of Pawar (i.e., Pawar teaches: 

    PNG
    media_image33.png
    365
    718
    media_image33.png
    Greyscale

) to the database of Pawar from images stored on a local repository of the user device as is taught by Bart and Freeman, taken from the camera of the user’s device as is taught by Bart and Freeman, because, as would be understood by one of ordinary skill in the art, the user’s mobile device hosts the interfacing software necessary to communicate with the system (i.e., Bart figure 2, numeral 242, “monitoring application”), and therefore sourcing pictures of known users for the face recognition engine from a local repository of the mobile device and taken by the camera of the device simplifies the system by making use of the components and functions already built-into the mobile device, such as the camera, the photo gallery, and any pictures already having been taken of friends and family.  

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Pawar, while the teaching of Bart and Freeman continues to perform the same function as originally taught prior to being combined, in order to 

Regarding claim 2, the computer-implemented method of claim 1, wherein the plurality of images is managed as part of a library of images comprising contacts associated with the user device (Freeman of the Pawar/Bart/Freeman combination described above:

    PNG
    media_image34.png
    250
    711
    media_image34.png
    Greyscale


 ).

Regarding claim 3, the computer-implemented method of claim 1, wherein the image is associated with a first level of image quality and the second image is associated with a second level of image quality that is different from the first level of image quality (in the Pawar/Bart/Freeman combination described above, the image is an image that is cropped from the gallery of the user’s phone, and the second image is an image of a face captured from a USB camera at a door lock (see figure 2); given that the cameras are entire different, the quality of the image will be different as well).

claim 4, the computer-implemented method of claim 1, wherein determining the score further comprises: generating, by a trained model of the resident device, a first faceprint of the face of the first person based at least in part on the image cropping, the first faceprint corresponding to a multidimensional vector, a dimension of the vector associated with a characteristic of the first set of characteristics of the face of the first person (Pawar of the Pawar/Bart/Freeman combination described above:


    PNG
    media_image35.png
    1089
    757
    media_image35.png
    Greyscale



Regarding claim 5, the computer-implemented method of claim 1, further comprising: determining, by the resident device, that the first person is the second person based at least in part on the score; and determining, by the resident device, not to provide the notification to the user device based at least in part on determining that the first person is the second person (Pawar of the Pawar/Bart/Freeman combination described above:  After a positive match, the door is unlocked, no notification is provided:



    PNG
    media_image36.png
    665
    563
    media_image36.png
    Greyscale

).

Regarding claim 6, the computer-implemented method of claim 1, further comprising: determining, by the resident device, that the first person is not the second person based at least in part 


    PNG
    media_image37.png
    578
    744
    media_image37.png
    Greyscale



    PNG
    media_image38.png
    851
    829
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    605
    825
    media_image39.png
    Greyscale

).

Regarding claim 7, the computer-implemented method of claim 1, further comprising: maintaining, by the resident device, a face quality metric that indicates a level of quality associated with the second set of characteristics associated with the face of the second person, the face quality metric operable for determining whether a particular face of a person is recognizable or unrecognizable; and determining, by the resident device, that the face of the second person is recognizable based at least in part determining that the level of quality indicated by the face quality metric matches a threshold; and determining, by the resident device, whether the first person is the second person based at least in part 

    PNG
    media_image40.png
    315
    807
    media_image40.png
    Greyscale


    PNG
    media_image41.png
    417
    524
    media_image41.png
    Greyscale



    PNG
    media_image42.png
    343
    808
    media_image42.png
    Greyscale


    PNG
    media_image43.png
    298
    783
    media_image43.png
    Greyscale

 ).

Regarding claim 18, the one or more computer-readable storage media of claim 15, wherein the user device is a mobile phone, the first camera being a component of the mobile phone (see the claim 1 rejection above; the user of Pawar in the Pawar/Bart/Freeman combination uses an Android device to capture and download image of family and friends from the gallery to use as enrolled reference images), and the another device is a home automation device (see the claim 1 rejection; a USB camera is used at the door of the residence to capture a face of a visitor), the second camera being a component of the 

Regarding claim 19, the one or more computer-readable storage media of claim 18, wherein the level of quality is associated with at least one of: (1) a level of distortion, (2) an image resolution, (3) a lighting at the particular location, (4) an image occlusion, (5) an image contrast, (6) an image artifact, or (7) an image sharpness (resolution; see the claim 18 rejection above).

Regarding claim 20, the one or more computer-readable storage media of claim 15, wherein the image of the plurality of images is a non-cropped image  (Pawar of the Pawar/Bart/Freeman combination crops an image from a non-cropped original image containing a face:

    PNG
    media_image44.png
    729
    842
    media_image44.png
    Greyscale

).








Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over:
Pawar et al., “Smart Home Security using IoT and Face Recognition”, IEEE publication, 2018, pages 1-6,  in view of 

	Freeman et al. (US 10,013,153 B1) as applied to claim 8 above, and further in view of:
Jeong (US 2016/0092724 A1).

Regarding claim 9, Pawar of the Pawar/Bart/Freeman combination described above teaches wherein the plurality of images, respectively, comprises a particular portion of the face of the first person (Pawar teaches an image “cropping” as described in the claim 1 rejection; 

    PNG
    media_image45.png
    147
    810
    media_image45.png
    Greyscale

).

Pawar does not teach:
“the image being one of a subset of the plurality of images, the image included in the subset based at least in part on an information gain associated with the portion of the face of the first person, the information gain used to perform a facial recognition of the face of the first person.”

	Jeong discloses a facial recognition system ( 

    PNG
    media_image46.png
    556
    440
    media_image46.png
    Greyscale

), comprising storing groups of reference images for each registered person,  with each image in the group being one of a subset of the plurality of images, the image included in the subset based at least in part on an information gain associated with the portion of the face of the first person, the information gain used to perform a facial recognition of the face of the first person (
	Each reference facial image is one image in a group; each group is organized according to a “matching frequency”, where images in a first group have a highest matching frequency, and images in the last group (lowest group) have a lowest matching frequency; the matching frequency is an indicator 


    PNG
    media_image47.png
    504
    510
    media_image47.png
    Greyscale



    PNG
    media_image48.png
    574
    902
    media_image48.png
    Greyscale



    PNG
    media_image49.png
    484
    685
    media_image49.png
    Greyscale


    PNG
    media_image50.png
    503
    693
    media_image50.png
    Greyscale


    PNG
    media_image51.png
    471
    702
    media_image51.png
    Greyscale


    PNG
    media_image52.png
    159
    679
    media_image52.png
    Greyscale


    PNG
    media_image53.png
    970
    714
    media_image53.png
    Greyscale


    PNG
    media_image54.png
    388
    688
    media_image54.png
    Greyscale

).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify the Pawar/Bart/Freeman combination, by including groups of enrolled references images for each enrolled person’s facial image as taught by Jeong, where the enrolled facial image being one of a subset of the plurality of images, the image included in the subset based at least in part on an information gain associated with the portion of the face of the first person, the information gain used to perform a facial recognition of the face of the first person as is taught by Jeong as described above, with motivation coming from Jeong as follows:


    PNG
    media_image55.png
    363
    697
    media_image55.png
    Greyscale


    PNG
    media_image56.png
    219
    698
    media_image56.png
    Greyscale


Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of the Pawar/Bart/Freeman combination, while the teaching of Jeong continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It 

Regarding claim 10, the first device of claim 9, wherein the image cropping is one of a plurality of image croppings that are received by the first device from the user device, the plurality of image croppings respectively generated from the subset of the plurality of images and operable as a reference set of image croppings (met by the Pawar/Bart/Freeman/Jeong combination as applied to claim 9 above; refer to the rejection).

Regarding claim 11, the first device of claim 10, wherein the instructions to determine the score comprise additional instructions to: generate, by a trained model of the first device, a first faceprint of the face of the first person based at least in part on the plurality of image croppings; and compare, by the trained model of the first device, the first faceprint with the second set of characteristics associated with the face of the second person (Pawar, of the Pawar/Bart/Freeman/Jeong combination as applied to claim 9, teaches LBP face prints:

    PNG
    media_image57.png
    724
    823
    media_image57.png
    Greyscale


Bart, of the Pawar/Bart/Freeman/Jeong combination, teaches a score/threshold for purposes of the comparison [ refer t the claim 1 rejection ] : 

    PNG
    media_image58.png
    758
    703
    media_image58.png
    Greyscale

).

Regarding claim 12, the first device of claim 11, wherein the instructions to compare the first faceprint with the second set of characteristics associated with the face of the second person comprise 

    PNG
    media_image57.png
    724
    823
    media_image57.png
    Greyscale


Bart, of the Pawar/Bart/Freeman/Jeong combination, teaches a score/threshold for purposes of the comparison [ refer to the claim 1 rejection ] : 

    PNG
    media_image58.png
    758
    703
    media_image58.png
    Greyscale

).



claim 13, the first device of claim 8, wherein the one or more processors further execute the instructions to: receive from the user device a new image cropping showing another portion of the face of the first person, the new image cropping determined to provide an additional information gain; include the new image cropping in an updated plurality of image croppings based at least in part on the additional information gain provided by the new image cropping; and generate an updated faceprint of the face of the first person based at least in part on the updated plurality of image croppings  (Jeong, of the Pawar/Bart/Freeman/Jeong combination

    PNG
    media_image59.png
    478
    526
    media_image59.png
    Greyscale


    PNG
    media_image60.png
    130
    531
    media_image60.png
    Greyscale


    PNG
    media_image61.png
    390
    682
    media_image61.png
    Greyscale

).

Allowable Subject Matter
Claims 14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

claim 14, in the context of the claim as a whole, the prior art does not teach or suggest the additional limitation of, “receive, from the first camera, a first plurality of labeled training images respectively comprising a portion of a third face of a third person; receive, from the second camera, a second plurality of labeled training images respectively comprising a portion of the third face of the third person; and determine a faceprint for the third person based at least in part on a cross-recognition training algorithm, the cross-recognition training algorithm associating characteristics of the third face determined from the first plurality of labeled training images with characteristics of the third face determined from the second plurality of labeled training images.”

Regarding claim 16, in the context of the claim as a whole, the prior art does not teach or suggest the additional limitation of, “receiving from a second user device a second image cropping generated from a library of images of the second user device, the second image cropping showing a second portion of the face of the first person; including the second image cropping within a plurality of image croppings to produce an updated reference set of image croppings, the updated reference set of image croppings including both the image cropping from the user device and second image cropping from the second user device; and generating, by a trained model of the first device, a first faceprint based at least in part on the updated reference set of image croppings.”

Regarding claim 17, in the context of the claim as a whole, the prior art does not teach or suggest the additional limitation of, “wherein receiving the image cropping from the user device further comprises: receiving the image cropping from a remote server, the image cropping having been first transmitted from the user device to the remote server, wherein the image cropping is encrypted, and wherein an encryption key operable for decrypting the encrypted image cropping is shared with the first device and not shared with the remote server.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Pandit et al., “Intelligent Security Lock”, International Conference on Trends in Electronics and Informatics ICEI 2017, IEEE publication, 2017, pages 713-716, is pertinent as anticipating at least independent claims 1, 8, and 15 ( 

    PNG
    media_image62.png
    751
    817
    media_image62.png
    Greyscale




    PNG
    media_image63.png
    885
    808
    media_image63.png
    Greyscale


    PNG
    media_image64.png
    1080
    854
    media_image64.png
    Greyscale

).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665